Citation Nr: 1116375	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  09-26 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hand cramping.  

2.  Entitlement to a compensable rating for migraines.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1988 to June 2008. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from September 2008 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Lincoln, Nebraska.

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible for his migraines, he has not submitted evidence of unemployability, or claimed to be unemployable.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The issue of entitlement to a compensable rating for migraines is addressed in the REMAND portion of the decision below.  


FINDING OF FACT

There is no credible or competent evidence that the Veteran has a current diagnosis of a bilateral hand disorder at any time during the appeals process.


CONCLUSION OF LAW

A bilateral hand disorder was not incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in September 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  In this regard, the RO has obtained service and VA treatment records.  Further, the Veteran testified at his BVA Hearing that there were no additional VA treatment records.  A July 2008 VA examination was provided. 

To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In the instant case, the Board finds that the VA examination obtained is adequate.  In this regard, the VA examiner considered all of the pertinent evidence of record and could not find a disease process or disability upon which to base a diagnosis with respect to the Veteran's bilateral hand complaints.  The Veteran was afforded objective testing, such as x-ray studies in an attempt to justify his complaints of pain; however this testing returned negative results.  Accordingly, the VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Moreover, in March 2010, the Veteran was provided an opportunity to set forth his contentions during the hearing before the BVA.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the March 2010 hearing, the issues on appeal were enumerated.  See BVA Hearing Transcript (T.) at 3.  Also, information was solicited regarding the onset of his bilateral hand cramps.  See T. at 6-11.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.   See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Lastly, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A review of the Veteran's service treatment records indicates that he complained that his hands ached with chronic use at a September 2002 examination.  No further complaints were noted.  No diagnosis associated with his hands was rendered at his Veteran's February 2008 separation examination, nor were complaints raised at that time. 

More importantly, a review of the post-service evidence reveals that the Veteran has not been diagnosed as having a bilateral hand disorder.  For example, the July 2008 VA examination considered the Veteran's complaints of hand cramping.  The Veteran reported pain daily, lasting for the task he is gripping, then he helps pry them open and he reported that he was ok.  He noted that the frequency, severity and duration of flare ups was daily, mild to moderate, lasting minutes, with no flare-ups.  The VA examiner noted no additional limitation of motion or additional functional impairments during flare ups.  No anatomical defects were noted.  The VA examiner observed good bilateral hand strength.  Negative bilateral tinel and phalen signs were noted. 

Upon physical examination, the VA examiner noted no impaired strength or dexterity of the Veteran's hand.  No angulation, ankylosis or amputation of one or more digits of the hand was found.  A thumb disorder or a gap between any finger and the proximal transverse crease of the hand on the maximal flexion of the finger was not observed.  The VA examiner noted that no cramping was seen bilaterally upon examination.  X-rays reflected an impression of "normal bilateral hands."  No osseous, joint or soft tissue abnormality was observed.  Moreover, there was no evidence of arthritis.  In the summary of problems, diagnosis and functional effects section of the VA examination "bilateral hand cramping" was noted.  This diagnosis appears to merely be a recitation of the Veteran's symptomatology as opposed to a disorder for VA compensation purposes.  VA treatment records do not demonstrate a diagnosis of a bilateral hand disorder. 

As set forth above, one of the elements necessary for service connection is medical evidence of a current disability.  The Court has held that there can be no valid claim without proof of a present disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The existence of a current disability is the cornerstone of a claim for VA disability benefits.  See Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997). 

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, however, there is no evidence of a diagnosed bilateral hand disorder during the period under appellate review.

In the absence of competent evidence showing that the Veteran presently has a diagnosed bilateral hand disorder, there is no basis for the granting of service connection, for this condition. 

The Veteran is certainly competent to report that he experiences chronic pain and cramping in his bilateral hands.  The Board acknowledges his competency to report symptoms, such as pain and cramping, that comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, while he is competent to report the symptoms he experienced through his senses, he is not competent as a lay person to render a medical diagnosis.  

Moreover, although the Veteran has complained of pain in both of his hands, pain alone, is not in and of itself, considered a disability for which service connection may be established.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).   In the absence of a current clinical diagnosis, service connection for a bilateral hand disorder must be denied.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral hand disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for bilateral hand cramping is denied.


REMAND

A preliminary review of the record discloses a need for further development in connection with the Veteran's claim for an increased evaluation for his migraines.  In this regard, the United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that his service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence which addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity). 

Similarly, VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

The Veteran has essentially alleged that his migraine headaches have worsened in severity.  At his March 2010 BVA hearing, the Veteran submitted a log of migraine headaches he had experienced between January and March 2010.  The log reflects numerous occasions where the Veteran had to leave work early and times he could not even let his dogs out of the house because of his headaches.  He described various occasions where he had to stay in a dark room with no light or TV.  The Veteran even logged one day in March 2010 where he had to stay in bed all day with the light and TV off because of a migraine.  He additionally reported two days in a three month period where he could not go to work because of his migraines. 

In this case, the Veteran was afforded VA examinations in July 2008 and May 2009 for his migraine headaches.  However, the Board notes at his July 2008 VA examination, the VA examiner indicated that the Veteran only reported a bad prostrating headache occurring about once every 3-5 months.  He reported that for the most part he was able to function normally during his headaches.  At a May 2009 VA examination however, the Veteran reported no prostrating headache attacks.  He did report increased tardiness at work, decreased concentration and pain.  He noted that he would occasionally leave work early due to his headaches.  The information in his log of migraine headaches reflects an increase in both the severity and frequency of his migraine headaches.  

As the evidence indicates that the Veteran's disability has worsened since the last VA examination, and given the lack of other evidence with which to rate the Veteran for his disability, the Board finds that a VA examination must be afforded.

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, this case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to identify all sources of treatment or evaluation he has received for his migraines since July 2009 (the date of the last medical records contained in the claims file) and to provide any releases necessary for the VA to secure private medical records of such treatment or evaluation.  The RO/AMC should then obtain and associate with the claims file any treatment records identified by the Veteran, to include all VA treatment records.  

2.  The Veteran should be afforded an examination to assess the severity and manifestation of his migraines.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and to report complaints and clinical findings associated with the Veteran's migraines in detail.  The examiner should also comment on whether there are:

(a) migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months;
(b) migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months; or
(c) migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The VA examiner is additionally asked to comment on whether the evidence in the Veteran's "Migraine Log" between January 2010 and March 2010 reflects prostrating attacks.  The frequency of such attacks should be noted.  Moreover, the VA examiner is asked to comment if the evidence in this log reflects prostrating and prolonged attacks productive of severe economic inadaptability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the claims file, must be made available to the examiner for review in connection with the examination.

When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


